Exhibit 10.3 – Exchange Agreement between VT International, Inc. and Nanotailor, Inc. Exchange Agreement This Exchange Agreement (the “Agreement”)isentered into effective as of March 14, 2008, by and among VT International Corp., an Arizona corporation (the “Company”) , Visitalk Capital Corporation (“VCC”), a Nevada corporation, Nanotailor, Inc., a Delaware corporation (“Nanotailor”) and the Nanotailor shareholders transferring their shares of Nanotailor (the “Nanotailor Shareholders”).The Company, VCC, Nanotailor and the Nanotailor Shareholders are hereinafter referred to as the “Parties.” Recitals A.WHEREAS, Nanotailor is a development stage company and was incorporated under the laws of the State of Delaware on March 22, 2007.Nanotailor is developing a process to manufacture single walled nano tubes based on technology developed by NASA and licensed to the Company via a license dated April 27, 2007 (the “Business“). B.WHEREAS, the Company was formed pursuant to the Second Joint Plan of Reorganization of visitalk.com, Inc. confirmed and deemed effective by the Bankruptcy Court (the “Plan”). C.WHEREAS, VCC, the largest shareholder of the Company, holds 4,200,632 shares of common stock. D.WHEREAS, the Board of Directors of Nanotailor has approved, subject to the terms of this Agreement, the transfer of all of the outstanding stock of Nanotailor to the Company. E.WHEREAS, the Board of Directors of the Company has approved, subject to the terms of this Agreement, the acquisition of the stock of Nanotailor in exchange for common stock of the Company. F.WHEREAS, the Nanotailor Shareholders have appointed the Chief Executive Officer of Nanotailor as their agent to execute this Agreement. G.WHEREAS, the Company, Nanotailor and the Nanotailor Shareholders hereby enter into this Agreement to effectuate the foregoing on the terms and conditions set forth herein. Agreements Now, therefore, in consideration of the mutual promises and covenants herein contained the Parties hereby agree as follows: Article 1 - Exchange 1.1Stockto be Exchanged.On the Closing Date (as defined herein) the Nanotailor Shareholders shall assign and deliver to the Company, and the Company shall acquire from the Nanotailor Shareholders, all classes of the outstanding stock of Nanotailor (the “Nanotailor Shares”).The names, addresses and social security numbers of the Nanotailor Shareholders are attached as Schedule 1.2Acquisition Price.In consideration for the acquisition of the Nanotailor
